Haymond, Judge,
dissenting:
I can not concur in the decision of the majority which reverses the decree of the circuit court and remands this cause to that court with directions that it cancel the deed from M. L. Young to his wife, the defendant Lucy A. Young.
Though the well established general rule in this jurisdiction is that a grantor is presumed to be sane and possessed of sufficient mental capacity to make a deed at the time of its execution and that ordinarily the burden of proving the incompetency of the grantor rests upon him *299who attacks the validity of the deed, Jordan v. Cousins, 128 W. Va. 648, 37 S. E. 2d 890; Ellison v. Lockard, 127 W. Va. 611, 34 S. E. 2d 326; Wade v. Sayre, 96 W. Va. 364, 123 S. E. 59; Martin v. Moore, 92 W. Va. 671, 115 S. E. 833; Carrigan v. Davis, 84 W. Va. 473, 100 S. E. 91; White v. Mooney, 73 W. Va. 304, 80 S. E. 844; Black v. Post, 67 W. Va. 253, 67 S. E. 1072; McPeck v. Graham, 56 W. Va. 200, 49 S. E. 125; Farnsworth v. Noffsinger, 46 W. Va. 410, 33 S. E. 246; Delaplain v. Grubb, 44 W. Va. 612, 30 S. E. 201, 67 Am. St. Rep. 788; Buckey v. Buckey, 38 W. Va. 168, 18 S. E. 383; Jarrett v. Jarrett, 11 W. Va. 584, I agree that, in this instance, the parties to the deed at the time of its execution and delivery being husband and wife, the burden of establishing the mental capacity of the grantor to make it is upon the grantee by virtue of Section 7, Article 3, Chapter 48, Code, 1931. That section provides, in part, that “any conveyance or transfer of property, or interest therein executed by either husband or wife to or in favor of the other, directly or indirectly, shall be valid to the same extent as between other persons; but if any such conveyance or transfer shall be directly attacked, by the person making such conveyance or transfer, or his or her heir, devisee or creditor, the party in whose favor it was made shall have the burden of showing that such conveyance or transfer was in all respects lawful and valid.” In my opinion, however, the competent evidence introduced in behalf of the defendants concerning the validity of the deed here under attack by the plaintiffs, some of whom are heirs of M. L. Young, and his mental capacity to make it, fully satisfies the requirement of the statute with respect to the burden of proof in connection with those matters. The only ground relied upon by the plaintiffs in this Court to set aside the deed as invalid is the alleged mental incapacity of the grantor at the time of its execution.
As pointed out in the majority opinion, the only evidence directly' relating to the mental capacity of the grantor, M. L. Young, when the deed was executed, which is the time at which his mental capacity must be determined, consisted of the testimony of Thelma L. Judy, the *300notary, who testified in behalf of the plaintiffs, and the testimony of Joseph Y. Cunningham, a son of the grantee, Lucy A. Young, by a former marriage, who testified in behalf of the defendants.
The testimony of Dr. Litton who had treated Mr. Young as his physician, and whose last visit to him before the execution of the deed on November 15, 1949, was eleven days previously on November 4,1949, was to the effect that Mr. Young was afflicted with arteriosclerosis and other ailments which at times impaired his mentality to the extent of rendering him incapable of knowing exactly what he was doing and causing him to follow suggestions but which did not prevent him from having lucid intervals at other times. This witness expressly testified on his examination in chief that, though Mr. Young was sick on November 4, 1949, he was “all right” at times and “at times he was incapacitated due to his illness.” On cross-examination he was asked these questions and gave these answers: “Q. So far as you know he could have been mentally competent at the time this deed was executed? A. He could have been. Q. You are not prepared to say he was mentally incompetent on that date, are you? A. I am not because I did not see him on that date.” As the foregoing testimony of this witness indicates clearly that he did not know the mental condition of M. L. Young when he executed the deed, his testimony is of little or no value on that controlling question.
The testimony of the notary which impeached her official certificate of the acknowledgment of the signature of M. L. Young to the deed dated November 15, 1949, which is the only evidence given by any witness called by the plaintiffs who was present when the deed was executed concerning the mental condition of the grantor at that time, was clearly inadmissible. The circuit court so held and rejected her impeaching testimony. This action of the circuit court was clearly right. The majority erroneously holds this evidence to be admissible upon the authority of Jordan v. Cousins, 128 W. Va. 648, 37 S. E. 2d 890. In that *301case this Court took an extremely doubtful position in permitting a notary to impeach his official certificate of the acknowledgment of a deed by the grantor, an eighty year old negro named Alex Crawford to the grantee, a young colored woman named Georgia Cousins, which was signed and acknowledged while Crawford and Cousins were seated in an automobile. In the opinion in the Jordan case, in permitting the notary to impeach his certificate of acknowledgment, this Court said: “In the pending case the notary was told that Crawford wished to acknowledge or have him ‘notarize’ the paper. He was not told that the paper was a deed. He had not seen Crawford for some time and was unfamiliar with his physical and mental condition at the time the paper was signed in his presence. He states that upon seeing Crawford he became dubious and asked him directly if he knew what he was signing. Crawford did not reply but turned to Georgia Cousins sitting beside him, who stated that they were the same papers that they had talked over. Then Crawford signed and the notary certified, plainly depending upon the implied assurance of Georgia Cousins concerning Crawford’s capacity. Within twenty days Crawford was officially declared incompetent. This occurred while he was living at the home of Georgia Cousins and at a hearing of "which she says she knew nothing. Under these circumstances, while it is true that the notary public probably did not exercise the caution that it developed the circumstances demanded, the fact that he was officially imposed upon is quite apparent and therefore his testimony, even to" the extent of impeaching his own certificate, can be heard.”
In the case at bar the material facts in connection with the execution of the deed are entirely different and the difference in those facts clearly distinguishes this case from the Jordan case and renders its holding on this point wholly inapplicable.
In the Jordan case the deed was executed while the grantor and the grantee were sitting in an automobile apparently in a public place. The deed was not read to the *302grantor who made no reply when the notary asked him if he knew what he was signing and the grantee assured the notary that the grantor knew “what he was signing.” Twenty days later the grantor was officially declared to be mentally incompetent and eighteen days after that he died. There was no family relationship between Crawford and Georgia Cousins who apparently was an acquaintance who for sometime had supported and maintained him and acted as his housekeeper.
In the case at bar the grantee, to whom a conveyance of property by her husband, the grantor, was a perfectly natural and usual transaction, made no representation, by word or act, with respect to the mental capacity of the grantor. The notary did not inquire of her or any other member of the family present concerning the mental condition of the grantor, which she had an opportunity to observe during the five minutes which she says elapsed between the time of her arrival and the execution and the acknowledgment of the deed by the grantor; and she did not disclose or indicate to any member of the family that she entertained any doubt as to his mental capacity at any time during her visit of at least twenty minutes in the home. If she entertained any such dou'bh, which she says she imparted to her husband just before she left, it was her imperative duty to disclose it to the grantor and the grantee and to attempt to revoke her certificate which she had a fair opportunity to do. According to her testimony, instead of doing either, she read the deed to the grantor; asked him if he understood it to which he made no reply; told him he was “a very sick man”, which admittedly he was; assisted him in his act of signing; heard him make a remark about a “scratch mark” which indicated that he knew he had made some sort of unsatisfactory “scratch” or mark in his signature that apparently disturbed him; certified his acknowledgment; and gave the executed deed to the grantee. The only conduct of the grantee, mentioned in the testimony of the notary, which calls for comment, consisted of her request to the notary to read the deed and to take promptly the acknowledgment *303of the grantor, who was very tired, so she “could put him back to bed” and her act in receiving and putting “away” the deed after it was executed and acknowledged. This conduct was entirely proper and was such as might reasonably be expected from any honest and considerate person upon the rather uncommon occasion of the execution of a deed by a sick and aged grantor and the foregoing acts of the grantee, if they in fact occurred, did not, in any sense, constitute an express or implied representation or assurance with respect to the mental condition of the grantor at the time.
From the facts just enumerated it is crystal clear to me that imposition upon the notary, if any there was, originated with the notary herself and was entirely self imposed. The grantee did not mislead or impose upon the notary but instead the notary imposed upon herself.' For this reason the rule, of the Jordan case has no application and the notary should not be permitted to impeach her solemn official certificate of acknowledgment which she did not undertake to do until many months after the death of the grantor. If a notary, under the established facts of this case, can impeach his or her solemn certificate of acknowledgment, such certificate, in any and every instance, is vulnerable to attack at any future time by any unscrupulous dissatisfied person and the effect of any regularly executed and acknowledged muniment of title is impaired or destroyed. The impeaching testimony of the notary was manifestly incompetent and it was rightly rejected by the circuit court.
But even if the impeaching testimony of the notary could correctly be held to be admissible, it is of little, if any, weight or importance and does not justify or support the view of the majority that M. L. Young was not mentally competent to make the deed here under attack. It is essentially a self-contradiction of the notary in that it repudiates her prior official certificate which neeess-sarily implied that she considered and believed him to be mentally competent at the time- she made the certificate. *304Jordan v. Cousins, 128 W. Va. 648, 37 S. E. 2d 890. In other words she solemnly declared by her certificate that he was possessed of sufficient mentality to execute and acknowledge the instrument when he signed it on November 15, 1949, but nearly three years later, when testifying as a witness on November 6, 1952, long after the grantor’s death in December, 1950, she said he was not mentally capable at the very time she solemnly and officially certified that he was. Such testimony, in my judgment, is unworthy of belief and should not be accorded any persuasive or convincing force or effect. When a person directly contradicts a prior statement by a later inconsistent statement the subsequent statement should be viewed with caution and its truthfulness should generally be regarded as doubtful in the absence of clear and convincing supporting evidence, emanating from a different source, which does not appear in this case. I am unwilling to set aside a deed by a husband to his wife on the strength of such testimony; but that is exactly what the holding of the majority does.
The questionable testimony of the notary is not only contradicted by her prior official certificate which she now seeks to overthrow, but it is also directly refuted' by the testimony of Joseph V. Cunningham, a stepson of the grantor and a son of the grantee by a former marriage, and the only other witness present when the deed was executed and acknowledged who testified in the case. His testimony was that he was present when the deed was executed and acknowledged by M. L. Young, in his home in the evening of November 15, 1949; that he was there when Mrs. Judy, the notary, and her husband arrived; that they were accompanied by Glenn R. Young, a son of M. L. Young and one of the defendants in this case, who came and left with them in their automobile; that ’Mr. Judy brought the draft of the deed with him and gave it to Lucy A. Young who then handed it to the notary; that the notary read the deed twice to M. L. Young; that the notary asked him “if that was the deed he wanted to execute or if he understood it”; that he said it was; that he then signed it; that the notary did not steady his hand *305while he signed it; that after he had signed the deed the notary took his acknowledgment of his signature; and that the notary then gave the deed to Lucy A. Young. He further testified that Lucy A. Young did not “put Mr. Young to bed”; that M. L. Young signed the deed without assistance from the notary but “did it all himself”; that at the time he seémed to be perfectly normal; and that he “looked fairly well”. The majority apparently accords to the testimony of this witness less weight than it gives to the self-contradictory testimony of the notary solely because he was a son of the grantee by a former marriage. That relationship between the grantee and this witness is unimportant and carries no implication that he would testify falsely because of the remote contingency that he might at some future time receive or inherit the property or some interest in it from his mother. But, whatever may have been his interest and its effect upon the credibility of his testimony, his evidence on this point contains no self-contradictions comparable to those contained in the evidence of the notary and, for that reason, it should be regarded with less caution and should be given more weight than the self-contradictory testimony of the notary.
The testimony of Cunningham to the effect that M. L. Young was mentally capable at the time he executed and acknowledged the'deed is supported by the less direct evidence of four acquaintances of M. L. Young, three of whom were his neighbors, who, though not present when the deed was executed and acknowledged, saw him at different times during the month of November, 1949, and testified that on those occasions he appeared to be normal and mentally competent to execute a deed. The evidence of Cunningham and these additional witnesses, introduced in behalf of the defendants, to the effect that M. L. Young was mentally capable to execute the deed clearly outweighs the evidence to the contrary, introduced in behalf of the plaintiffs, including the testimony of the notary, and is sufficient to satisfy the burden of proof upon that issue imposed by Section 7, Article 3, Chapter 48, Code, 1931, upon the grantee, Lucy A. Young, as the *306widow of M. L. Young, who asserts the mental capacity of the grantor at the time the deed in controversy was executed.
As already indicated, the evidence bearing upon the question of the mental competency of the grantor is conflicting; and this Court has repeatedly held that the findings of a trial chancellor based on conflicting evidence will not be disturbed on appeal unless clearly wrong or against the preponderance of the evidence. Mann v. Peck, 139 W. Va. 487, 80 S. E. 2d 518; Gaymont Fuel Company v. Price, 138 W. Va. 930, 79 S. E. 2d 96; Rohrbaugh v. Rohrbaugh, 136 W. Va. 708, 68 S. E. 2d 361; Aker v. Martin, 136 W. Va. 503, 68 S. E. 2d 721; Holt Motors V. Casto, 136 W. Va. 284, 67 S. E. 2d 432; Adams v. Ferrell, 135 W. Va. 463, 63 S. E. 2d 840; Bennett v. Neff, 130 W. Va. 121, 42 S. E. 2d 793; Hardin v. Collins, 125 W. Va. 81, 23 S. E. 2d 916; Shipper v. Downey, 119 W. Va. 591, 197 S. E. 355; Spradling v. Sprading, 118 W. Va. 308, 190 S. E. 537; Tynes v. Shore, 117 W. Va. 355, 185 S. E. 845; Kincaid v. Evans, 106 W. Va. 605, 146 S. E. 620; Ramsey v. England, 85 W. Va. 101, 101 S. E. 73; Bailey v. Calfee, 49 W. Va. 630, 39 S. E. 642. Under this well established rule, the finding of the circuit court in favor of the mental capacity of the grantor M. L. Young, to execute the deed to his wife, the defendant Lucy A. Young, made and acknowledged by him on November 15, 1949, being amply supported by the evidence, should be approved and adopted and the final decree of that court dismissing this suit should be affirmed upon this appeal; and, for the reasons set forth in this dissent, I would so hold.